Citation Nr: 0213468	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  00-24 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Service connection for a respiratory disorder (claimed as 
respiratory problem resulting from pneumonia).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



INTRODUCTION

The veteran had active service from July 1943 to March 1946.

This appeal is from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The veteran had an episode of pneumonia in service that 
was acute and resolved without residua or sequelae.

2.  The veteran does not now have a respiratory disorder 
involving the lungs.


CONCLUSION OF LAW

No respiratory disorder of the lungs or other residual of 
pneumonia was incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and to Notify

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. 
§ 3.150(a) (2001).  VA provided the veteran the sole form 
necessary to prosecute his claim in May 2000, which he filed 
that month.

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  RO letters 
of May 2000 and June 2001 informed the veteran of necessary 
information and evidence.  Both letters identified the 
information he was required to submit, and the assistance VA 
could provide upon his submission of the prerequisite 
information.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  
The veteran in statements of April 2000 and June 2001 
reported that evidence VA might otherwise have assisted him 
to obtain was unavailable.  There has been no other failure 
to obtain evidence in this case.  In light of the veteran's 
statements, the requirement to inform the veteran of VA's 
inability to obtain medical records is moot.  See 38 U.S.C.A. 
§ 5103A(b)(2) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,631-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(e)).

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  The RO obtained a medical opinion 
in September 2001, completing VA's obligation under  66 Fed. 
Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)(4)).  Moreover, the veteran 
was seen and examined at a VA outpatient clinic in October 
2001.  This examination was adequate within the meaning of 
the VCAA.  38 C.F.R. § 3.326(b) (2001).  

The Board sees no areas in which further development is 
needed.  The file reflects application and fulfillment of the 
requirements of the VCAA by the RO, although the RO did not 
cite specifically the Act's or regulations' provisions.  
There would be no possible benefit to delaying Board 
consideration of this case to permit citation to the VCAA to 
be provided to the veteran.  He has, in fact, been informed 
of its substance, and its substance has been applied in his 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Under these circumstances, adjudication of this 
appeal, without referral to the RO for initial citation to 
the VCAA, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.

II.  Service Connection

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2001).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2001).

The veteran asserts that he has had problems with his lungs 
ever since contracting pneumonia in service.  He has reported 
that no physician that treated him from the time of 
separation until the date of the earliest medical records he 
has submitted is alive, and no medical records of that 
treatment are available.  His wife and sister have reported 
that the veteran came home from the war with breathing 
problems that have persisted since.

The service medical records confirm the veteran contracted 
pneumonia in February 1945, for which the veteran was 
hospitalized and treated for about one month.  His separation 
examination noted the episode of pneumonia and found his 
lungs normal on examination.  There is a hiatus in the 
medical record from 1945 to 1986.  In July 1986, the veteran 
was diagnosed with allergic rhinitis.  Private medical 
records of December 1998 to March 2000 show treatment for 
nasal edema, head congestion, and multiple allergies.  There 
were diagnoses of allergic rhinitis, and several examinations 
found decreased breath sounds, without comment on the reason, 
and normal lungs on auscultation.

VA outpatient records from February to October 2001 show he 
was followed for recurrent nasal congestion.  On initial VA 
outpatient visit in February 2001, the examiner noted his 
private treatment and history of onset of congestion and 
headaches in October 2000.  Examination found his chest 
clear.  Ongoing treatment notes show rhinitis and no disease 
of the lungs.  On review of the veteran's claims file in 
September 2001 for a nexus examination, it was opined that 
the veteran did not have a respiratory problem and that he 
had no respiratory problem related to pneumonia while in 
service.  A general medical examination of October 2001 found 
the chest clear.  

The veteran cannot establish entitlement to service 
connection on the service medical records alone, because they 
do not show a chronic disease in service.  38 C.F.R. 
§ 3.303(b) (2001).  He had a condition noted in service, 
pneumonia, and he could establish entitlement to service 
connection with evidence of continuity of symptomatology 
between the condition noted in service and a current 
diagnosis, Id., but there is neither a current diagnosis nor 
evidence of continuity.  The lack of current diagnosis is 
noted above.  The veteran's reports of treatment and symptoms 
over the years are not evidence of continuity of a lung 
disorder, because the veteran as a lay person cannot 
competently attribute whatever symptoms he may have had to a 
lung disorder.  Espiritu v. Derwinski, 2 Vet App. 492 (1992).  
The same is so for the lay statements submitted for the 
veteran.  Reports of "breathing problems" are too vague to 
constitute evidence of a symptomatology for the purpose of 
establishing continuity of symptomatology.

Similarly, medical evidence is required to establish the 
presence of a current disability.  Id.  Entitlement to 
service connection requires the existence of a current 
disability.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 
1998) (service connection based on wartime service); 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (Fed. Cir. 1997) 
(service connection based on peacetime service).  The medical 
evidence establishes that the veteran does not have a current 
chronic respiratory disease resulting from an episode of 
pneumonia in service.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for a respiratory disorder (claimed as 
respiratory problem resulting from pneumonia) is denied.



		
	K. D. HUDSON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

